ELLETT, Justice
(dissenting).
I dissent.
The parties orally agreed for the plaintiff to level some land belonging to the defendants, and pursuant to that agreement the work was completed on November 29, 1959. Thereafter, to wit, on December 11, 1959, the Agricultural Conservation Program Service filled out a purchase order for services showing that the plaintiff was authorized to receive a maximum payment from the government of $1,000. The material part of the purchase order is as follows:
Section III .
(a) (b) (c) (d)
Material or Service Specifications Authorized Quantity Unit Furnished Quantity Unit 41 acres Fair Price Or Sales Price Amount Per Hr.
See ACP Handbook for Utah 40.0 acres 18,372 c. y. $10.00
(e) (f) (9)
Total Maximum Cost Cost-Share Value Of Units Authorized Maximum Payment By Government
$2,465.00 $1,000.00 $1,000.00
Maximum Payment By Farmer (Col. (e) less Col. (g)) $-
Section III the materials or services described in Section II, columns (a) and (c) were received by me and will be or have been used in carrying out the approved practices under the Agricultural Conservation Program for which they were furnished. I certify that the price paid to the vendor does not exceed the difference between the fair price, if applicable, and the payment by the Government.
(Sgd.) Pickett Bros. Farms by J. W. Pickett, Mgr.
It is thus apparent to me that the document is not a written contract. It would be some evidence of .what some of the ■ terms of the oral contract might be. The *129document seems to me to be the same as the one which might be given by me to a benefactor who tells me he will pay one-half of my obligation to the yard boy if I will only sign a statement saying that the work was done. That does not convert the oral contract between me and the yard boy into a written contract.
We are not here concerned with the question of whether the document might be a sufficient memorandum to avoid the statute of frauds, for the statute of frauds is not involved.
I think the contract in the instant matter was oral and the defense of the statute of limitations is good, and I would reverse the judgment rendered and award costs to the appellants.